DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, the phrase, “plate contacts have contact faces and diameters, and a ratio of a distance between said contact faces and said diameters is between X and Y”, is unclear and leave doubts as to what is being referred to, since there are no comparison in regard to the ratio.
Claim 16, the phrase,” ratio of said distance between said contact faces of said plate contacts and said diameters is between V and W”, is unclear and leave doubts as to what is being referred to, since there are no comparison in regard to the ratio.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 17-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gebauer et al, DE2815059 [Gebauer].
Regarding claim 12, Gebauer discloses (fig.s1-4) a make contact system for high-voltage applications, the make contact system comprising:
a drive (necessarily present for actuating, 2);
a vacuum switching tube having two switch contacts (1, 2) formed as plate contacts (3, 4), at least one of said plate contacts (4) being a moving contact (4) coupled to said drive; and
a shielding element (6) rotationally symmetrically surrounding at least one of said plate contacts (4), said shielding element (6) [Fe, Fe-Ni] having an electrical conductivity of less than 40 x 10° S/m [para.0024, translation].
Regarding claim 13, Gebauer further discloses where said plate contacts (3, 4) are spaced apart by a distance of less than 10 mm (1-3mm) per 100 kV (well known in the art) rated voltage in an opened state of said plate contacts (3, 4).
Regarding claim 17, Gebauer further discloses where said shielding element (6) surrounds said moving contact (4). 
Regarding claim 18, Gebauer further discloses where said shielding element (6) is mounted to be movable along a switching axis. 
Regarding claim 19, Gebauer further discloses said electrical conductivity of said shielding element [Fe, Fe-Ni] less than 20 x 10° S/m [para.0024, translation].

Regarding claim 21, Gebauer further discloses where said shielding element (6) is formed of a material based on iron or an iron alloy (Fe, Fe-Ni)  [para.0024, translation].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer in view of Li et al, CN101226847 [Li].
Regarding claim 14, Gebauer fails to explicitly disclose wherein said at least one moving plate contact has an average closing speed of between 2 m/s and 8 m/s during a movement of said at least one moving plate contact.
Li discloses (fig.1) a vacuum circuit breaker (2) where a moving plate contact has an average closing speed of between 2 m/s and 8 m/s (2.0m/s) during a movement of said at least one moving plate contact (para.0019, translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closing speed of the movable contact of Gebauer, with the teaching of closing speed of Li, thereby providing devices that have very short closing times, thus protecting sensitive loads from voltage sags and voltage surges.
22 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer in view of Bachmaier et al, US10032581 [Bachmaier].
Regarding claim 22, Gebauer fails to disclose wherein said drive includes:
a rotational body;
a winding body;
winding cables;
a cable rotational pendulum kinematic system converting a rotational movement of said rotational body into a translatory movement of said winding body using said winding cables; and
a coupling element for prestressing said cable rotational pendulum kinematic system.
Bachmaier discloses (figs. 1-7) a drive includes:
a rotational body (402);
a winding body (3);
winding cables (6);
a cable rotational pendulum kinematic system (10) converting a rotational movement of said rotational body (402) into a translatory movement of said winding body (3) using said winding cables (6); and
a coupling element (4) for pre-stressing said cable rotational pendulum kinematic system (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive of Gebauer, with the teaching of the of Bachmaier, thereby providing a coupling element for an electric switching device that converts a rotary movement of the drive into a linear movement of the switching contacts, simply and flexibly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wesoloski et al, Campbell et al, Glaser, Li, Bamford et al, Santilli, Sakuma et al, Okumura and Jennings are examples of contact making systems comprising shielding elements configured similar to the present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833